Citation Nr: 0511237	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  02-17 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
left hip with avascular necrosis femoral head with fracture 
dislocation, post-operative, currently evaluated as 60 
percent disabling.

2.  Entitlement to an initial rating in excess of 40 percent 
for chronic lumbar strain with lumbago.


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The veteran served on active duty from August 1976 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision in which 
the RO granted service connection for chronic lumbar strain 
with lumbago and assigned an initial rating of 10 percent, 
and continued the 60 percent rating assigned for arthritis of 
the left hip with a vascular necrosis femoral head with 
fracture dislocation, post-operative.  The veteran filed a 
notice of disagreement (NOD) in October 2002 and the RO 
issued a statement of the case (SOC) later that same month.  
The veteran submitted a substantive appeal in January 2003.  
In an April 2004 decision, the Board remanded the issues on 
appeal for additional development.  A November 2004 decision 
increased the rating for chronic lumbar strain with lumbago 
to 40 percent, effective July 8, 1999, the date of the grant 
of service connection.  

The veteran also perfected his appeal of a December 2002 
rating decision that denied his claim for a total rating 
based on individual unemployability (TDIU).  In a November 
2004 rating decision, the RO granted TDIU.  Since the 
November 2004 decision represents a full grant of the benefit 
sought with regard to TDIU, the only remaining issues for 
consideration by the Board are limited to those listed on the 
title page. 

As the veteran has perfected an appeal as to the initial 
rating assigned for lumbar strain with lumbago, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing appeals from original awards from claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.

The Board's decision on the claim for an initial rating 
greater than 40 percent for chronic lumbar strain with 
lumbago is set forth below.  The claim for a rating greater 
than 60 percent for arthritis of the left hip with avascular 
necrosis femoral head with fracture dislocation, post-
operative is addressed in the remand following the decision; 
that matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in a 
July 2004 statement, the veteran addressed the severity of 
his service-connected disabilities.  He specifically noted 
the discrepancy in leg lengths as evidence of his worsening 
condition.  As the veteran is not currently service-connected 
for a shortened left leg, his statement could be construed as 
a claim for secondary service connection.  However, this 
issue has not been adjudicated by the RO, and, thus, is not 
properly before the Board; hence, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal for a higher initial rating 
for lumbar strain with lumbago has been accomplished. 

2.  Since the July 9, 1999, effective date of the grant of 
service connection, the veteran's lumbar strain with lumbago 
was manifested by limited motion and complaints of pain, with 
an estimated 10 percent increase in functional loss during 
flare ups; there is no evidence of any lumbar (or 
thoracolumbar) ankylosis (or disability comparable to 
anklyosis), residuals of a fractured vertebrae, or disc 
herniation.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 
percent for chronic lumbar strain with lumbago have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45 
(2002-2004); 38 C.F.R. §  4.71a, Diagnostic Code 5295 (2002-
2003); General Rating Formula for Diseases and Injuries of 
the Spine (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal for a 
higher initial rating for lumbar strain with lumbago has been 
accomplished.  

Through the October 2002 SOC, a November 2004 supplemental 
statement of the case (SSOC), and the RO's letters of 
September 1999 and April 2001, the RO notified the veteran 
and his representative of the legal criteria governing the 
claim, the evidence that has been considered in connection 
with the appeal, and the bases for the denial of the claim.  
Subsequent to the Board's April 2004, an additional undated 
notice letter was sent to the veteran.  After each, they were 
given the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support the claim. 

The Board also finds that the notice letters of September 
1999 and April 2001, and the undated VCAA letter satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  To that end, the RO notified the veteran 
that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The letter informed him that he could 
submit statements from individuals who had knowledge of his 
disability and that he was ultimately responsible for 
submitting evidence to support his claim.  The letters also 
requested that he identify and provide the necessary releases 
for any medical providers from whom he wished the RO obtain 
medical records and consider evidence.  The veteran was also 
advised to submit relevant evidence in his possession and 
that he was ultimately responsible for ensuring that 
requested records were received.  Pursuant to the 
aforementioned documents, the veteran has also been afforded 
the opportunity to present evidence and argument in support 
of his claim. 

The Board notes that the notice letters of September 1999 and 
April 2001 were issued in connection with the initial claim 
for service connection for a low back disability.  Although 
the rating decision on appeal granted service connection for 
chronic lumbar strain with lumbago, the veteran filed a 
notice of disagreement (NOD) with the initial rating that was 
assigned for the disability.  In such situations, VA's 
General Counsel has held that further notice of the VCAA is 
unnecessary.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In its 
opinion, the General Counsel held that if, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives an NOD that 
raises a new issue, section of 7105(d) requires VA to take 
proper action and issue an SOC if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  The Board is bound in 
its decisions by the precedent opinions of the General 
Counsel of the Department of Veterans Affairs.  See 38 
U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  In this case, 
while not required, the undated notice letter specifically 
addressed the type of evidence needed for an initial rating 
greater than 10 percent for lumbar strain with lumbago.

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the present case, the documents 
meeting the VCAA's notice requirements were provided before 
and after the rating action on appeal; however, the Board 
finds that any lack of pre-adjudication notice in this case 
has not prejudiced the veteran in any way.

As noted above, the RO issued the October 2002 SOC, and 
November 2004 SSOC explaining what was needed to substantiate 
the veteran's claim and the veteran was thereafter afforded 
the opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its April 
2001 letter as well as the undated letter.  While issued 
prior to the enactment of the VCAA, the Board finds that the 
September 1999 letter satisfies some the notice requirements, 
as well.  The RO has attempted to obtain and associate with 
the claims file medical records identified by the veteran in 
response to those letters.  

The Board also emphasizes, as indicated above, that there is 
no indication whatsoever that any additional action is needed 
to comply with the duty to assist the veteran.  Either 
obtained or submitted and associated with the claims file are 
private medical records and VA Medical Center (VAMC) medical 
records, and the veteran has been afforded VA examinations, 
the reports of which are of record.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.  In fact, a November 
2004 statement from the veteran indicates that he had nothing 
further to add to his claim before the RO sent it to the 
Board for consideration.

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims on appeal.


II. Background

Medical records from the Salem VA Medical Center (VAMC), 
dated in August 1999 note complaints of back pain. 

The report of a September 1999 examination at the Roanoke 
Orthopedic Center indicates that veteran complained of 
progressively increased low back pain over the course of the 
last several years.  The pain occasionally radiated into the 
left posterior thigh down into the left calf area and as far 
back as the heel and ankle area.  He reported that the pain 
was fairly continuous and not relieved by any specific 
activity.  On examination, forward flexion of the back was to 
about 70 degrees.  Lateral side bending was uninhibited and 
not limited.  Earlier x-rays taken at a VAMC in August 1999 
revealed normal findings of the low back.  An October 1999 
MRI report revealed a normal lumbar spine.  

A November 1999 VA examination report indicates the veteran 
reported increased pain across the lower posterior back.

Medical records from the Richmond VAMC, dated in August 2000, 
indicate a reported one-year history of chronic pain in the 
sacroiliac joint.  On examination, there was tenderness to 
palpation over the left sacroiliac joint.

In August 2001, the veteran's representative submitted a 
private medical record dated in April 2001.  The medical note 
indicated there was mild restriction in the range of motion 
of the lumbar spine.

Medical records from the Salem VAMC, dated in August 2001, 
indicate the veteran was provided a TENS unit for his low 
back pain.  

An October 2001 VA examination report notes the veteran's 
complaints of low back pain around L4-L5.  He also reported 
that his back "popped" occasionally.  On examination, 
forward flexion of the lumbar spine on active and passive 
motion was to 70 degrees with pain from 60 degrees to an 
erect posture.  Extension backward was to 30 degree with 
active and passive motion, and after fatigue.  Left flexion 
was to 20 degrees with complaints of pain in the lower back, 
hip, and left leg on active and passive motion.  Right 
flexion was to 40 degrees on active and passive motion.  Left 
rotation was to 10 degrees on active motion due to a loss of 
balance; passive motion was to 20 degrees with pain in the 
lower back and hip.  Right rotation was to 35 degrees on 
active and passive motion.

Treatment records from the Salem VAMC, dated in May 2003, 
indicate the veteran's low back had had several trigger 
points and the muscles were tight all over.  The muscles were 
tender laterally on the left and just lateral to the spine on 
the right.  A neurological screen was normal.  The assessment 
was chronic back pain with flare and some component of 
myofascial pain.

A September 2004 examination report indicates the veteran 
reported chronic back pain that was located in the mid-spine 
and across to the left hip.  The pain was described by the 
veteran as averaging an "8" on a scale from 1-10.  Flare-
ups reportedly occurred with certain types of weather.  The 
veteran did not walk without the use of a cane, but could 
walk approximately 10 yards unassisted.  The examiner 
indicated there was noticeable atrophy of all of the muscles 
on the left side.  On examination of the back, there was 
tenderness to palpation over the L3-L5 area.  Forward flexion 
was to 40 degrees on active and passive motion.  Backward 
extension was to 30 degrees on active and passive motion.  
Left flexion was to 20 degrees with complaints of low back 
pain starting at 5 degrees on active and passive motion.  
Right flexion was to 30 degrees with complaints of low back 
pain starting at 25 degrees.  Rotation to the left was to 10 
degrees due to the veteran's difficulty in maintaining 
balance and extreme pain in the left hip that was caused by 
the motion.  Right rotation was to 30 degrees with fewer 
problems in maintaining balance.  The examiner noted that it 
was not possible to fatigue the veteran while standing due to 
his left hip disability; however, fatigue was possible in a 
sitting position.  Pain appeared to increase with repetition 
and fatigue.  It was estimated that there would be an 
additional 10 percent of functional loss during flare-ups.  
The examiner also noted that there was no evidence of 
ankylosis in the lumbar spine.  A gross neurological 
examination was normal and reflexes were normal.  X-rays 
revealed mild degenerative changes in the lumbar spine 
without acute or chronic fractures or dislocations.  The 
examiner opined that it was difficult to separate the 
severity of disability of the different body parts, but that 
the lumbar disability was believed to be moderate to severe 
in severity.

III. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of separate ratings for distinct periods of 
time based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

The Board also points out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The veteran's lumbar strain with lumbago was initially 
assigned a 40 percent rating.  
Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, lumbosacral strain, provided a 40 percent rating 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side; positive Goldthwaite's sign; marked 
limitation of forward bending in the standing position; loss 
of lateral motion with osteoarthritic changes; or narrowing 
or irregularity of the joint space; or some of the above with 
abnormal mobility on forced motion.  This was the maximum 
rating available under Diagnostic Code 5295.

Further, 38 C.F.R. § 4.71a, Diagnostic Code 5292 provided a 
40 percent rating for limitation of motion of the lumbar 
spine that was severe.  This rating was also the maximum 
rating available under Diagnostic Code 5292.

Effective September 26, 2003, the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine was revised.  See 68 Fed. 
Reg. 51,454-458 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243). As there is no 
indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. at 9; DeSousa v. Gober, 10 Vet. App. 
at 467.  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

As the RO has considered both the former and revised 
criteria, and furnished the veteran with notice of the 
revised criteria (see November 2004 SSOC), there is no due 
process bar to the Board in also considering the former and 
revised criteria.

With respect to the revised criteria for disabilities of the 
spine (General Rating Formula for Diseases and Injuries of 
the Spine) that came into effect on September 26, 2003, 
forward flexion of the thoracolumbar spine 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent evaluation.  With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating and 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating. 

Additionally, in particular, Under Note (1), evaluation of 
any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately under the appropriate Diagnostic 
Code.  Under Note (2), for VA compensation purposes, normal 
forward flexion, backward extension, and left and right 
lateral flexion of the cervical spine is from zero to 45 
degrees. Left and right lateral rotation is zero to 80 
degrees.  The normal combined range of motion of the cervical 
spine is 340 degrees.  Finally, under Note (5), for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

After careful consideration of the evidence in light of 
applicable criteria, the Board finds that the weight of the 
medical evidence establishes that the criteria for an initial 
rating greater than 40 percent for lumbar strain with lumbago 
have not been met at any time since the effective date of the 
grant of service connection.

With regard to the pertinent period prior to the change in 
rating criteria-specifically, from the June 8, 1999, 
effective date of the grant of service connection, to 
September 25, 2003,-a 40 percent rating was the maximum 
rating available under Diagnostic Code 5295, lumbosacral 
strain.  Thus, a higher rating is assignable only if the 
disability meets the criteria of a potentially applicable 
diagnostic code that provides a higher rating.  In this case, 
Diagnostic Code 5289 provided a higher rating prior to the 
September 26, 2003, regulation change; however, there is 
simply no medical evidence of any lumbar ankylosis to warrant 
consideration of an increase under this code.  There was 
likewise no evidence of any residuals of a fractured 
vertebrae.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5289 and 
5285 (2002-2003).  

The diagnostic code for intervertebral disc syndrome (IVDS) 
also provides a rating higher than 40 percent.  The Board 
notes that the rating criteria for IVDS also underwent a 
change that became effective September 23, 2002.  Prior to 
the change in the rating schedule, the criteria was found 
under Diagnostic Code 5293, but was subsequently renumbered 
as Diagnostic Code 5243.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (prior to September 23, 2002) and Diagnostic Code 
5243 (as of September 23, 2002).  Since the veteran's 
service-connected low back disability does not include disc 
herniation, consideration of lumbar strain with lumbago under 
either Diagnostic Code 5293 (2002-2003) or 5243 (2004) is not 
appropriate.

As for the criteria that became effective on September 26, 
2003, evidence of unfavorable ankylosis of the thoracolumbar 
spine must be found in order to assign a rating greater than 
40 percent, under the General Rating Formula.  In the present 
case, the medical evidence does not show that ankylosis of 
any portion of the spine was ever diagnosed.  In fact, the 
September 2004 examiner specifically found that there was no 
evidence of any ankylosis of the lumbar spine.

In the absence of evidence of actual ankylosis, the Board 
also has considered whether, given the extents of functional 
loss associated with the veteran's other complaints, to 
include pain (increased with activity and weather changes), 
fatigability, muscle atrophy, and flare-ups,-the veteran's 
low back disability effectively results in an extent of 
impairment comparable to unfavorable ankylosis, so as to 
warrant at least the next higher 50 percent evaluation under 
Diagnostic Code 5289 prior to the change in rating criteria, 
or pursuant to the General Rating Formula after the revision.  
In other words, the Board has considered whether application 
of 38 C.F.R. §§ 4.40, 4.45 and DeLuca would result in a 
higher rating.  However, the Board finds no basis for the 
assignment of a rating in excess of 40 percent for chronic 
lumbar strain with lumbago in light of the veteran's pain, 
fatigability, atrophy, and flare-ups.  The medical evidence 
suggests that those factors do impact the veteran's 
activities; however, the veteran's documented limitation of 
motion was estimated to increase by only 10 percent during 
flare-ups.  Moreover, despite objective evidence of 
fatigability and atrophy, there simply is no indication 
whatsoever that the objective findings coupled with the 
veteran's complaints result, essentially, in any ankylosis of 
the lumbar spine-unfavorable or otherwise.  

Thus, in light of the medical findings and the principles 
enunciated in DeLuca and sections 4.40 and 4.45, the Board 
finds that the veteran's lumbar strain with lumbago is not 
comparable to unfavorable ankylosis for which a 50 percent 
evaluation would be assignable under both the former and 
revised criteria. 

In sum, the Board has considered the evidence in light of the 
criteria in effect prior to and subsequent to the September 
26, 2003, change in rating criteria, but finds that, since 
the June 8, 1999, effective date of the grant of service 
connection, there is no basis for assignment of more than a 
40 percent rating for the veteran's lumbar strain with 
lumbago.  Hence, there is no basis for staged rating, 
pursuant to Fenderson, and the claim for a higher rating must 
be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 40 percent for lumbar strain 
with lumbago is denied.



REMAND

The veteran contends that his arthritis of the left hip with 
avascular necrosis femoral head with fracture dislocation, 
post-operative is more disabling than is reflected in a 60 
percent rating.

In an April 2004 decision, the Board remanded this issue on 
appeal, in part, to afford the veteran another VA 
examination.  The veteran underwent the examination in 
September 2004.  However, based on review the corresponding 
report, the Board finds that additional development is 
required.  Specifically, the veteran reported that he was 
scheduled for total left hip replacement in November 2004.  
These records have not been associated with the claims file.  
Since a 100 percent rating is warranted for a period of one 
year following a hip replacement pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5054 (2004), medical records 
associated with this procedure are needed to properly 
evaluate his claim for an increased rating.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal. 

The Board regrets that a further remand of this matter will 
further delay a final decision on the claim on appeal, but 
finds that, to ensure due process, such action is 
unavoidable.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for a higher rating for arthritis 
of the left hip with avascular necrosis 
femoral head with fracture dislocation, 
post-operative that is not currently of 
record.  The RO should specifically seek 
information regarding total left hip 
replacement surgery that was scheduled 
for November 2004.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim 
remaining on appeal in light of all 
pertinent evidence and legal authority.  

5.  In the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
SOC that includes clear reasons and bases 
for its determinations, and afford him 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


